


Exhibit 10.34(i)

 

[g28663ko01i001.jpg]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. Exhibit 10.34(i) PAGE OF PAGES AWARD/CONTRACT 1. THIS CONTRACT IS A
RATED ORDER UNDER DPA S (15 CFR 700) RATING 1 31 2. CONTRACT (Proc. Inst.
Ident.) NO. HDTRA 1-14-C-0003 3. EFFECTIVE DATE 16 Oct 2013 4.
REQUISITION/PURCHASE REQUEST/PROJECT NO. J9CBM8862 HDTRA1 S 05 07 A 5. ISSUED BY
CODE DEFENSE THREAT REDUCTION AGENCY/J4C 8725 JOHN J KINGMAN ROAD, MAIL STOP
6201 FORT BELVOIR VA 22060-6201 6. ADMINISTERED BY (If other than Item 5) CODE
DCMA LATHROP P.O. BOX 232 700 EAST ROTH ROAD, BLDG. 330 FRENCH CAPM CA
95231-0232 8. DELIVERY [ ] FOB ORIGIN [X] OTHER See below) 9. DISCOUNT FOR
PROMPT PAYMENT 7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county,
state and zip code) ANACOR PHARMACEUTICALS INC ERIC EASOM 1060 E. MEADOW CIR
PALO ALTO CA 94303-4230 CODE 3AY C5 FACILITY CODE 10. SUBMIT INVOICES 1 (4
copies unless otherwise specified) TO THE ADDRESS SHOWN IN: ITEM Section G
HDTRA1 HQ 0339 11. SHIP TO / MARK FOR CODE DEFENSE THREAT REDUCTION AGENCY/J9CBM
CO’S REPRESENTATIVE: SEE SEPARATE LETTER 8725 JOHN J KINGMAN ROAD, MAIL STOP
6201, FORT BELVOIR VA 22060 12. PAYMENT WILL BE MADE BY CODE DFAS COLUMBUS
CENTER DFAS-CO/WEST ENTITLEMENT OPERATIONS P.O. BOX 182381 COLUMBUS OH
43218-2381 13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION [ ] 10
U.S.C. 2304(c)( ) [ ] 41 U.S.C. 253(c)( ) 14. ACCOUNTING AND APPROPRIATION DATA
See Schedule 15A. ITEM NO. 15B. SUPPLIES/SERVICES 15C. QUANTITY 15D. UNIT 15E.
UNIT PRICE 15F. AMOUNT SEE SCHEDULE 15G. TOTAL AMOUNT OF CONTRACT $2,756,968.00
EST 16. TABLE OF CONTENTS (X) SEC. DESCRIPTION PAGE(S) (X) SEC. DESCRIPTION
PAGE(S) PART I - THE SCHEDULE PART II - CONTRACT CLAUSES X A SOLICITATION/
CONTRACT FORM 1 CONTRACT CLAUSES B SUPPLIES OR SERVICES AND PRICES/ COSTS PART
III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS C DESCRIPTION/ SPECS./
WORK STATEMENT J LIST OF ATTACHMENTS D PACKAGING AND MARKING PART IV –
REPRESENTATIONS AND INSTRUCTIONS E INSPECTION AND ACCEPTANCE F DELIVERIES OR
PERFORMANCE K REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS G
CONTRACT ADMINISTRATION DATA L INSTRS., CONDS., AND NOTICES TO OFFERORS H
SPECIAL CONTRACT REQUIREMENTS M EVALUATION FACTORS FOR AWARD CONTRACTING OFFICER
WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE 17. [X] CONTRACATOR’S NEGOTIATED
AGREEMENT (Contractor is required to sign this document and return 1 copies to
issuing office.) Contractor agrees to furnish and deliver all items or perform
all the services set forth or otherwise identified above and on any continuation
sheets for the consideration stated herein. The rights and obligations of the
parties to this contract shall be subject to and governed by the following
documents: (a) this award/contract, (b) the solicitation, if any, and (c) such
provisions, representations, certifications, and specifications, as are attached
or incorporated by reference herein. (Attachments are listed herein.) 18. [ ]
AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number _______________________________________________ including
the additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any
continuation sheets. This award consummates the contract which consists of the
following documents: (a) the Government’s solicitation and your offer, and (b)
this award/contract. No further contractual document is necessary. 19A. NAME AND
TITLE OF SIGNER (Type or print) David Perry CEO 20A. NAME OF CONTRACTING OFFICER
VICTOR E. CRAMER / CONTRACTING OFFICER 19B. NAME OF CONTRACTOR BY /s/ David
Perry (Signature of person authorized to sign) 19C. DATE SIGNED 10/11/13 20B.
UNITED STATES OF AMERICA BY /s/Victor E. Cramer (Signature of Contracting
Officer) 20C. DATE SIGNED 10/16/2013

 

 

 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0001

 

 

 

 

 

Lot

 

 

 

$2,756,968.00

 

 

Base Period

CPFF

Overcoming Resistance by the Application of Boron to Ribosomal Inhibitors, in
accordance with the Statement of Work (SOW) dated 29 June 2013 and incorporated
into this contract as Attachment I.  

FOB: Destination

PURCHASE REQUEST NUMBER: J9CBM8862

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$2,651,657.00 (EST.)

 

 

 

 

 

 

FIXED FEE

 

$105,311.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$2,756,968.00 (EST.)

 

 

ACRN AA

CIN: J9CBM88620001

 

 

 

 

 

 

 

$2,756,968.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0002

 

 

 

 

 

Lot

 

 

 

NSP

 

 

Contract Data Requirements List (CDRL)

CPFF

In accordance with Exhibit A.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$0.00

 

 

 

 

 

 

FIXED FEE

 

$0.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$0.00

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

1001

 

 

 

 

 

Lot

 

 

 

$5,003,289.00

OPTION

 

Option Period 1

CPFF

Overcoming Resistance by theApplication of Boron to Ribosomal Inhibitors, in
accordance with the Statement of Work (SOW) dated 29 June 2013 and incorporated
into this contract as Attachment I.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$4,811,581.00 (EST.)

 

 

 

 

 

 

FIXED FEE

 

$191,708.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$5,003,289.00 (EST.)

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

1002

 

 

 

 

 

Lot

 

 

 

NSP

 

 

Contract Data Requirements List (CDRL)

CPFF

In accordance with Exhibit A.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$0.00

 

 

 

 

 

 

FIXED FEE

 

$0.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$0.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

2001

 

 

 

 

 

Lot

 

 

 

$5,735,070.00

OPTION

 

Option Period 2

CPFF

Overcoming Resistance by the Application of Boron to Ribosomal Inhibitors, in
accordance with the Statement of Work (SOW) dated 29 June 2013 and incorporated
into this contract as Attachment I.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$5,514,971.00 (EST.)

 

 

 

 

 

 

FIXED FEE

 

$220,099.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$5,735,070.00 (EST.)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

2002

 

 

 

 

 

Lot

 

 

 

NSP

 

 

Contract Data Requirments List (CDRLs)

CPFF

In accordance with Exhibit A.

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED COST

 

$0.00

 

 

 

 

 

 

FIXED FEE

 

$0.00

 

 

 

 

 

 

TOTAL EST COST + FEE

 

$0.00

 

B.1 BAA REFERENCE

 

This contract is awarded as a result of HDTRA1-11-16-RDIS-BAA, Research and
Development Innovation Broad Agency Announcement (BAA).

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.247-9001  PACKAGING AND MARKING

 

(a)  All data contained in Exhibit A, Contract Data Requirements List (CDRL), DD
Form 1423 delivered under this contract shall be delivered using best commercial
practices to meet the packaging requirements of the carrier and to insure
delivery, to the addressees specified on the Data Item Cover Sheet, at
destination and in accordance with applicable security requirements.

 

(b)  All data and correspondence submitted to the Contracting Officer shall
reference the Contract Number, the CDRL number, and the date submitted.  A copy
of all correspondence sent to the Contracting Officer’s Representative (COR) or
Project Manager shall be simultaneously provided to the Contracting Officer.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Destination

 

Government

 

Destination

 

Government

0002

 

Destination

 

Government

 

Destination

 

Government

1001

 

Destination

 

Government

 

Destination

 

Government

1002

 

Destination

 

Government

 

Destination

 

Government

2001

 

Destination

 

Government

 

Destination

 

Government

2002

 

N/A

 

N/A

 

N/A

 

Government

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.246-9000  INSPECTION AND ACCEPTANCE (JUL 2007)

 

Government inspection and acceptance of data is specified on the Contract Data
Requirements List, DD Form 1423.  In accordance with FAR 52.246-9, inspection
and acceptance for all work performed at any and all times under this contract
shall be the responsibility of the:

 

x  Contracting Officer’s Representative (COR) or Project Manager (PM).  The Wide
Area Work Flow (WAWF) Acceptor DoDDAC is located in DTRA 252.201-9000 Project
Manager or DTRA 252.201-9002 Contracting Officer’s Representative.

 

o  Administrative Contracting Officer (ACO).  The WAWF Acceptor DoDAAC can be
found in the “Administered By” block on page 1 of the contract.

 

(End of Clause)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0001

 

POP 16-OCT-2013 TO
15-SEP-2014

 

N/A

 

DEFENSE THREAT REDUCTION
AGENCY/J9CBM
CO’S REPRESENTATIVE: SEE SEPERATE
LETTER
8725 JOHN J KINGMAN ROAD, MAIL
STOP 6201,
FORT BELVOIR VA 22060
FOB: Destination

 

HDTRA1

 

 

 

 

 

 

 

 

 

0002

 

POP 16-OCT-2013 TO
15-SEP-2014

 

N/A

 

(SAME AS PREVIOUS LOCATION)
FOB: Destination

 

HDTRA1

 

 

 

 

 

 

 

 

 

1001

 

POP 16-SEP-2014 TO
15-SEP-2015

 

N/A

 

(SAME AS PREVIOUS LOCATION)
FOB: Destination

 

HDTRA1

 

 

 

 

 

 

 

 

 

1002

 

POP 16-SEP-2014 TO
15-SEP-2015

 

N/A

 

(SAME AS PREVIOUS LOCATION)
FOB: Destination

 

HDTRA1

 

 

 

 

 

 

 

 

 

2001

 

POP 16-SEP-2015 TO
15-APR-2017

 

N/A

 

(SAME AS PREVIOUS LOCATION)
FOB: Destination

 

HDTRA1

 

 

 

 

 

 

 

 

 

2002

 

POP 16-SEP-2015 TO
15-APR-2017

 

N/A

 

(SAME AS PREVIOUS LOCATION)
FOB: Destination

 

HDTRA1

 

CLAUSES INCORPORATED BY REFERENCE

 

52.242-15 Alt I

 

Stop-Work Order (Aug 1989) - Alternate I

 

APR 1984

52.247-34

 

F.O.B. Destination

 

NOV 1991

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 044315 097 0400 000 N 20132014 D 2620 0603384BP-CB-CBM 1314-0400-2620-TM3BT
DTRA 255

AMOUNT: $2,756,968.00

CIN J9CBM88620001: $2,756,968.00

 

CLAUSES INCORPORATED BY REFERENCE

 

252.204-7006

 

Billing Instructions

 

OCT 2005

252.232-7003

 

Electronic Submission of Payment Requests and Receiving Reports

 

JUN 2012

252.232-7006

 

Wide Area WorkFlow Payment Instructions

 

MAY 2013

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.201-7000     CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)

 

(a) “Definition.  Contracting officer’s representative” means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

 

(b) If the Contracting Officer designates a contracting officer’s representative
(COR), the Contractor will receive a copy of the written designation.  It will
specify the extent of the COR’s authority to act on behalf of the contracting
officer.  The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

 

(End of clause)

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.201-9002  CONTRACTING OFFICER’S REPRESENTATIVE (MAY 2007)

 

a.   The Contracting Officer’s Representative (COR) for this contract is:

See Separate Letter

Defense Threat Reduction Agency/J9

8725 John J. Kingman Rd, MS 6201

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

Fort Belvoir VA  22060-6201

WAWF Acceptor DoDAAC:  HDTRA1

 

b.   The COR will act as the Contracting Officer’s Representative for technical
matters providing technical direction and discussion as necessary with respect
to the specification/statement of work and monitoring the progress and quality
of the Contractor’s performance.  The COR is NOT an Administrative Contracting
Officer (ACO) and does not have the authority to take any action, either
directly or indirectly that would change the pricing, quality, quantity, place
of performance, delivery schedule, or any other terms and conditions of the
contract, or to direct the accomplishment of effort, which goes beyond the scope
of the specifications/statement of work in the contract.

 

c.   When, in the opinion of the contractor, the COR requests effort outside the
existing scope of the contract, the contractor shall promptly notify the
Contracting Officer in writing.  No action shall be taken by the contractor
under such direction until the Contracting Officer has issued a modification to
the contract or has otherwise resolved the issue.

 

252.204-9002      PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION
CITATIONS (MAY 2012)

 

In accordance with DFARS 204.7108 Payment Instructions, payment shall be made by
the numbered payment instruction identified below:

 

x  (1)  Line item specific: single funding.

252.204-0001 Line Item Specific: Single Funding. (SEP 2009)

 

If there is only one source of funding for the contract line item (i.e., one
ACRN), the payment office will make payment using the ACRN funding of the line
item being billed.

 

o  (2)  Line item specific: sequential ACRN order.

252.204-0002 Line Item Specific: Sequential ACRN Order. (SEP 2009)

 

If there is more than one ACRN within a contract line item, the payment office
will make payment in sequential ACRN order within the line item, exhausting all
funds in the previous ACRN before paying from the next ACRN using the following
sequential order: Alpha/Alpha; Alpha/Numeric; Numeric/Alpha; and
Numeric/Numeric.

 

o  (3)  Line item specific: contracting officer specified ACRN order.

252.204-0003 Line Item Specific: Contracting Officer Specified ACRN Order. (SEP
2009)

 

If there is more than one ACRN within a contract line item,

The payment office shall make payment within the line item in the sequence ACRN
order specified below, exhausting all funds in the previous ACRN before paying
from the next ACRN.

Line Item ACRN Order

 

 

o  (4)  Line item specific: by fiscal year.

252.204-0004 Line Item Specific: by Fiscal Year. (SEP 2009)

 

If there is more than one ACRN within a contract line item, the payment office
will make payment using the oldest fiscal year appropriations first, exhausting
all funds in the previous fiscal year before disbursing from the next fiscal
year.  In the event there is more than one ACRN associated with the same fiscal
year, the payment amount shall be

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------

 

disbursed from each ACRN within a fiscal year in the same proportion as the
amount of funding obligated for each ACRN within the fiscal year.

 

o  (5)  Line item specific: by cancellation date.

252.204-0005 Line Item Specific: by Cancellation Date. (SEP 2009)

 

If there is more than one ACRN within a contract line item, the payment office
will make payment using the ACRN with the earliest cancellation date first,
exhausting all funds in that ACRN before disbursing funds from the next.  In the
event there is more than one ACRN associated with the same cancellation date,
the payment amount shall be disbursed from each ACRN with the same cancellation
date in the same proportion as the amount of funding obligated for each ACRN
with the same cancellation date.

 

o  (6)  Line item specific: proration.

252.204-0006 Line Item Specific: Proration. (SEP 2009)

 

If there is more than one ACRN within a contract line item, the payment office
will make payment from each ACRN in the same proportion as the amount of funding
currently unliquidated for each ACRN.

 

o  (7)  Contract-wide: sequential ACRN order.

252.204-0007 Contract-wide: Sequential ACRN Order. (SEP 2009)

 

The payment office will make payment in sequential ACRN order within the
contract or order, exhausting all funds in the previous ACRN before paying from
the next ACRN using the following sequential order: alpha/alpha; alpha/numeric;
numeric/alpha; and numeric/numeric.

 

o  (8)  Contract-wide: contracting officer specified ACRN order

252.204-0008 Contract-wide: Contracting Officer Specified ACRN Order. (SEP 2009)

 

The payment office will make payment in sequential ACRN order within the
contract or order, exhausting all funds in the previous ACRN before paying from
the next ACRN in the sequence order specified by the contracting officer.

 

ACRN Order

 

 

o  (9)  Contract-wide: by fiscal year.

252.204-0009 Contract-wide: by Fiscal Year. (SEP 2009)

 

The payment office will make payment using the oldest fiscal year appropriations
first, exhausting all funds in the previous fiscal year before disbursing from
the next fiscal year.  In the event there is more than one ACRN associated with
the same fiscal year, the payment amount shall be disbursed from each ACRN
within a fiscal year in the same proportion as the amount of funding obligated
for each ACRN within the fiscal year.

 

o  (10)  Contract-wide: by cancellation date.

252.204-0010 Contract-wide: by Cancellation Date. (SEP 2009)

 

The payment office will make payment using the ACRN with the earliest
cancellation date first, exhausting all funds in that ACRN before disbursing
funds from the next.  In the event there is more than one ACRN associated with
the same cancellation date, the payment amount shall be disbursed from each ACRN
with the same cancellation date in the same proportion as the amount of funding
obligated for each ACRN with the same cancellation date.

 

o  (11)  Contract-wide: proration.

252.204-0011 Contract-wide: Proration. (SEP 2009)

 

The payment office will make payment from each ACRN within the contract or order
in the same proportion as the amount of funding currently unliquidated for each
ACRN.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

o  (12)  Other.

 

If none of the standard payment instructions identified in paragraphs
(d)(1) through (11) of this section are appropriate, the contracting officer may
insert other payment instructions, provided the other payment instructions—

(i)  Provide a significantly better reflection of how funds will be expended in
support of contract performance; and

(ii)  Are agreed to by the payment office and the contract administration
office.

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.216-9005 PROFIT OR FEE ON TRAVEL COSTS (JUL 2008)

 

Travel shall not be a profit or fee bearing cost element.

 

(End of clause)

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.232-9012  WIDE AREA WORK FLOW (WAWF) — RECEIPT AND ACCEPTANCE (RA)
INSTRUCTIONS  (November 2011)

 

(a) As prescribed in DFARS clause 252.232-7003 Electronic Submission of Payment
Requests (Jan 2004), Contractors must submit payment requests in electronic
form.  Paper copies will no longer be accepted or processed for payment unless
the conditions of DFARS clause 252.232-7003(c) apply.  To facilitate this
electronic submission, the Defense Threat Reduction Agency (DTRA) has
implemented the DoD sanctioned Wide Area Workflow-Receipt and Acceptance
(WAWF-RA) for contractors to submit electronic payment requests and receiving
reports.  The contractor shall submit electronic payment requests and receiving
reports via WAWF-RA.  Vendors shall send an email notification to the
Contracting Officer Representative (COR), Program/Project Manager or other
government acceptance official identified in the contract by clicking on the
Send Additional Email Notifications link upon every submission of an
invoice/cost voucher in WAWF-RA.  To access WAWF, go to https://wawf.eb.mil.

 

** For questions, contact the DTRA WAWF Team at wawfhelp@dtra.mil **

 

(b) Definitions:

 

Acceptor:  Contracting Officer’s Representative, Program/Project Manager, or
other government acceptance official as identified in the contract/order.

 

Pay Official:  Defense Finance and Accounting Service (DFAS) payment office
identified in the contract/order.

 

SHIP To/Service Acceptor DoDAAC:  Acceptor DoDAAC or DCMA DoDAAC (as specified
in the contract/order).

 

DCAA Auditor DoDAAC:  Needed when invoicing on cost-reimbursable contracts.  (Go
to www.dcaa.mil and click on the appropriate link under the Audit Office Locator
to search for your DCAA DoDAAC.)

 

>>>>>                                     For contracts that are administered by
the Office of Naval Research (ONR):                                        
<<<<<
Enter the ONR DoDAAC in the DCAA Auditor DoDAAC field in WAWF.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

(c) WAWF Contractor Input Information:

 

The contractor shall use the following information in creating electronic
payment requests in WAWF:

 

Invoice Type in WAWF:

 

If billing for Cost Type/Reimbursable contracts (including T&M and LH), select
“Cost Voucher”

If billing for Firm-Fixed Price (FFP) Materials Only, select “Combo”

If billing for FFP Materials and Service, select “Combo”

If billing for FFP Services Only, select “2-n-1 (Services Only)”

 

** If the contract contains both FFP and Cost Type (including T&M and LH) line
items, they must be invoiced separately on appropriate types mentioned above. 
Upon the written approval of the Project Manager or Contracting Officer’s
Representative, the contractor may invoice both line items in one type of
invoice.

 

For WAWF Routing Information, See Table Below:

 

Description

 

SF 26

 

SF 33

 

SF 1449

 

DD 1155

 

 

Located in Block/Section

Contract Number

 

2

 

2

 

2

 

1

Delivery Order

 

See Individual Order

 

4

 

2

CAGE Code

 

7

 

15a

 

17a

 

9

Pay DoDAAC

 

12

 

25

 

18a

 

15

Inspection

 

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Acceptance

 

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Issue Date

 

3

 

5

 

3

 

3

Issue By DoDAAC

 

5

 

7

 

9

 

6

Admin DoDAAC

 

6

 

24

 

16

 

7

Ship To / Service Acceptor DoDAAC

 

6

 

24

 

16

 

7

Ship to Extension

 

Do Not Fill In

Services or Supplies

 

Based on majority of requirement as determined by monetary value

Final Invoice?

 

Do not change “N” (no) to “Y” (yes) unless this is the last invoice and the
contract is ready for closeout.

 

(d) Final Invoices/Vouchers -Final Payment shall be made in accordance with the
Federal Acquisition Regulation (FAR) 52.216-7, entitled “Allowable Cost and
Payment.”

 

Invoices - Invoice 2-n-1 (Services Only) and Invoice and Receiving Report
(Combo)

 

Select the “Y” selection from the “Final Invoice?” drop-down box when submitting
the final invoice for payment for a contract. Upon successful submission of the
final invoice, click on the Send Additional Email Notifications link to send an
additional email notification to the Contracting Officer Representative (COR),
Program/Project Manager or other government acceptance official identified in
the contract.

 

Cost Vouchers - Once the final DCAA audit is complete for cost reimbursable
contracts and authorization is received to submit the final cost voucher, select
the “Y” selection from the “Final Voucher” drop-down box when submitting the
final cost voucher. Upon successful submission of the final cost voucher, click
on the Send Additional Email Notifications link to send an additional email
notification to the following email address: finalcostvouchers@dtra.mil

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

(e)  WAWF Training may be accessed online at http://www.wawftraining.com.  To
practice creating documents in WAWF, visit the practice site at
https://wawftraining.eb.mil.  General DFAS information may be accessed using the
DFAS website at http://www.dfas.mil/.  Payment status information may be
accessed using the myInvoice system at https://myinvoice.csd.disa.mil. Your
contract number and shipment/invoice number will be required to check status of
your payment.

 

Note:  For specific invoice related inquiries email: vendorpay@dtra.mil. 
Vendors shall forward any additional DTRA related WAWF questions to
wawfhelp@dtra.mil.

 

252.242-9003 - ASSIGNMENT OF CONTRACT ADMINISTRATION SERVICES (CAS) FUNCTIONS
(FEB 2012)

 

a.              The contract administration functions stated in FAR
42.302(a) are assigned to:  See Page 1, Section A, Block 6 of this contract.

 

b.              Notwithstanding that assignment, in accordance with FAR
42.202(b)(2), the following functions are determined to be best performed by the
PCO and are retained by the DTRA Contracting Office:

 

(1)         FAR 42.302(a)(3)  Conduct post-award orientation conferences.

 

(2)         FAR 42.302(a)(20)  Ensure processing and execution of duty-free
entry certificates.

 

(3)         FAR 42.302(a)(40)  Perform engineering surveillance to assess
compliance with contractual terms for schedule, cost, and technical performance
in the areas of design, development, and production.

 

(4)         FAR 42.302(a)(51)  Consent to the placement of subcontracts.

 

(5)         Approval or disapproval of the data items listed on Exhibit A, DD
Form 1423, Contract Data Requirements List.

 

(END OF CLAUSE)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

Section H - Special Contract Requirements

 

H.1 PATENT RIGHTS

RETENTION BY THE CONTRACTOR

In accordance with FAR 52.227-11(f), reporting on utilization of subject
inventions:

The contractor agrees to submit periodic reports annually on the utilization of
a subject invention or efforts at obtaining such a utilization that are being
made by the contractor or its licensees or assignees.

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.201-9003  LIMITATION OF AUTHORITY (JUN 2009)

 

No person in the Government, other than a Contracting Officer, has the authority
to provide direction to the Contractor, which alters the Contractor’s
obligations or changes this contract in any way.  If any person representing the
Government, other than a Contracting Officer, attempts to alter contract
obligations, change the contract specifications/statement of work or tells the
contractor to perform some effort which the Contractor believes to be outside
the scope of this contract, the Contractor shall immediately notify the
Procuring Contracting Officer (PCO).  Contractor personnel shall not comply with
any order or direction which they believe to be outside the scope of this
contract unless the order or direction is issued by a Contracting Officer.

 

252.203-9000 Prohibition on the Use of Senior Mentors (JUNE 2010)

 

(a)  The use of senior mentors by the Defense Threat Reduction Agency (DTRA)
enhances the readiness of the Agency across a wide range of strategic,
operational, joint, functional, technical, management and development mission
areas.  The relevant prior service, joint force experience, and unique expertise
of these senior consultants provide senior leadership with valuable insights and
contribute to the continuous improvement of the Agencies’ operations.

 

(b)  For the purposes of this clause, Senior Mentor is defined as a retired
flag, general or other military officers (O-6) or retired senior civilian
official (Senior Executive Service (SES), Senior Level (SL), Scientific and
Professional (ST)) who provides expert experience-based mentoring, teaching,
training, advice, and recommendations to senior military officers, staffs and
students as they participate in war games, warfighting courses, operational
planning, operational exercises, and decision-making exercises.

 

(c)  In accordance with Secretary of Defense Memorandum entitled “Policy on
Senior Mentors” dated April 1, 2010, DTRA will hire all senior mentors as highly
qualified experts (HQE) under 5 U.S.C. 9903.  This policy balances the need for
DTRA to secure the specialized knowledge required for these operational
exercises with the need to hire such experts in a manner that promotes public
trust and confidence.

 

(d)  The Contractor shall not include the use of senior mentors in bids or
proposals for services/supplies offered to DTRA.

 

(e)  The Contractor shall include the substance of this clause in all
subcontracts.

 

(End of Clause)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

252.203-9004 ETIOLOGIC AGENTS—BIOLOGICAL DEFENSE RESEARCH PROGRAM (FEB 2008)

 

a.              For purpose of this contract etiologic agent—biological defense
program is defined as: any viable microorganism, or its toxin which causes or
may cause human disease, including those agents listed in 42 CFR 73, 9 CFR 121,
and 7 CFR 331, of the Department of Health and Human Services and Department of
Agriculture regulations, respectively, and any agent of biological origin that
poses a degree of hazard to those agents and is further identified by the US
Army.  The contractor shall comply with the following when working with
etiologic agents:

 

(1)         29 Code of Federal Regulations 1910, Occupational Health and Safety;

(2)         US Department of Health and Human Services (DHHS) and US Department
of Agriculture, Select Agent Program(s), 42 CFR 73, 9 CFR 121, and 7 CFR 331;
and

(3)         DHHS Publication No. 93-8395, Biosafety in Microbiological and
Biomedical Laboratories, latest edition.

 

b.              Etiologic agents shall be packaged, labeled, shipped, and
transported in accordance with applicable Federal, State, and local laws and
regulations, to include:

 

(1)         42 CFR 72 (Interstate Shipment of Etiologic Agents);

(2)         49 CFR 172 and 173 (Department of Transportation);

(3)         9 CFR 122 (USDA Restricted Animal Pathogens);

(4)         International Air Transport Association Dangerous Goods Regulations;

(5)         The United States Postal Service shall not be used for
transportation of BDRP related etiologic agents; and

(6)         If performance is outside of the United States, any additional
procedures required by the nation where the work is to be performed.

 

252.209-9002   NON-GOVERNMENT SUPPORT PERSONNEL (JAN 2008)

 

The following companies may have access to contractor information, technical
data or computer software that may be marked as proprietary or otherwise marked
with restrictive legends: Suntiva LLC (contract specialist support); Systems
Research and Analysis (SRA), managing JPRAS); ITT Corporation (DTRIAC Technical
Engineering Services); Kforce Government Solutions, Inc. (Accounting and
Financial Systems Support); and TASC, Inc. (Advisory and Assistance Services). 
Each contract contains organizational conflict of interest provisions and/or
includes contractual requirements for non-disclosure of proprietary contractor
information or data/software marked with restrictive legends.  The contractor,
by submitting a proposal or entering into this contract, is deemed to have
consented to the disclosure of its information to Suntiva LLC (contract
specialist support); Systems Research and Analysis (SRA), managing JPRAS); ITT
Corporation (DTRIAC Technical Engineering Services); Kforce Government
Solutions, Inc. (Accounting and Financial Systems Support); and TASC, Inc.
(Advisory and Assistance Services) under the conditions and limitations
described herein.

 

252.215-9004      KEY PERSONNEL (AUG 2012)

 

The personnel listed below are considered essential to the work being performed
hereunder.  Prior to removing, replacing, or diverting any of the specified
individuals, the Contractor shall notify the Contracting Officer reasonably in
advance and shall submit justification (including proposed substitutions) in
sufficient detail to permit

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

evaluation of the impact on this Contract.  No deviation shall be made by the
Contractor without the prior written consent of the Contracting Officer;
provided, that the Contracting Officer authorizes in writing the change, such
authorization shall constitute the consent of the Contracting Officer required
by this paragraph.  The personnel listed below may, with the consent of the
contracting parties, be amended from time to time during the course of the
Contract to either add or delete personnel as appropriate.

 

Principal Investigator

 

252.216-9003      CONSULTANTS (OCT 1998)

 

Services of consultants shall be at rates and for periods approved in advance by
the Contracting Officer.  Requests for approval shall be submitted to the
Contracting Officer sufficiently in advance of the need to use a consultant
under this Contract.  The request shall include (a) a copy of the proposed
consultant agreement, (b) a brief biography of the consultant, and (c) an
indication of the area(s) in which consultant’s expertise will be utilized and
why it is essential for contract performance.  In addition, significant
deviations from the dollar amount approved for consultant services, or changes
in the consultants to be utilized, must likewise be approved in advance upon
submission of adequate justification.

 

Note: Consultants that were approved during negotiations prior to contract award
are not subject to this clause.

 

252.235-9000    SOURCES OF INFORMATION (JULY 2000)

 

a.   The results of the research to be delivered to the Government under this
Contract shall embody the most recent reliable information in the field which is
available to the Contractor from private and governmental sources, and the
Contractor agrees to utilize all sources of such information available to it. 
In this connection, information in this field which is in the control of DTRA
shall, with the consent of the Contracting Officer’s Representative (COR) and
under such safeguards and procedures as he/she may prescribe, be made available
to the Contractor on request.  Additionally, the Contractor is encouraged to
make use of the resources available through the Defense Threat Reduction
Information Analysis Center (DTRIAC), 1680 Texas Street, Southeast, Kirtland
AFB, New Mexico  87117.

 

b.   Reasonable assistance in obtaining access to information, or in obtaining
permission to use Government or private facilities, will be given to the
Contractor by DTRA.  Specifically, the Contractor must register with the Defense
Technical Information Center, ATTN:  DTIC, 8725 John J. Kingman Road,
Suite 0944, Fort Belvoir, VA  22060-6218, in accordance with Defense Logistics
Agency (DLA) Regulation 4185.10, Certification and Registration for Access to
DoD Defense Technical Information.  DD Form 1540, the registration form, shall
be forwarded to the DTRA Contracting Officer for approval (DFARS 35.010(b)).

 

(End of clause)

 

252.235-9001 PROHIBITION OF USE OF LABORATORY ANIMALS (JULY 2010) (DTRA)

 

The contractor shall obtain approval from the US Army Medical Research and
Material Command (MRMC), Animal Care and Use Review Office (ACURO) prior to
conducting research on live nonhuman vertebrates.  Studies involving non-human
primates, dogs, cats, or marine mammals will require a site visit by an ACURO
laboratory animal veterinarian as a condition

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

of approval.  DoD may also conduct site visits involving research on other
animals when deemed appropriate.  The animal research facility is responsible
for notifying the DoD sponsor if Association for the Assessment and
Accreditation of Laboratory Animal Care accreditation is lost or the facility is
under USDA inspection.  DoD also has the right to a site inspection under these
circumstances.

 

The contractor (including subcontractors) is expressly forbidden to use
laboratory animals in any manner whatsoever without the express written approval
of MRMC ACURO.

 

The contractor shall complete the ACURO Animal Use Appendix for Research
Involving Animals found at the following web site: 
https://mrmc-www.army.mil/index.cfm?pageid=Research_Protections.acuro_AnimalAppendix. 
Submit the completed ACURO appendix, contact information, the DTRA contract
number and a copy of the contract for processing to the email address listed at
the ACURO website.  Once ACURO approves the effort, the contractor will receive
written approval to begin animal use from the US Army MRMC ACURO by separate
email.  The contractor shall promptly provide a copy of the approval to the
contracting officer and contracting officer representative.  After approval,
changes or protocol amendments must be submitted to and approved by ACURO before
implementation.

 

The contractor, or subcontractors as appropriate, shall submit the most recent
U.S. Department of Agriculture Animal Care Inspection Report annually in
accordance with the CDRL.

 

Non-compliance with any provision of this clause may result in the termination
of the contract.

 

(End of Clause)

 

252.242-9000   CONTRACTOR PERFORMANCE ASSESSMENT REPORTING SYSTEM (CPARS)

 

1.  As required by FAR Part 42.1503, and DTRA policy for the Contractor
Performance Assessment Reporting System (CPARS) and Past Performance Automated
Information System (PPAIS) effective July, 2001, the Government shall complete a
CPAR each year of the period of performance of this contract.  The contractor
will have an opportunity to provide their comments in each CPAR before it is
finalized.  In accordance with DTRA CPARS policy the completed CPARs will be
entered into the Department of Defense Past Performance Automated Information
System (PPAIS), a retrieval system for source selection teams to access the
CPARs of contractors’ performance.  The DTRA CPARS and PPAIS policy includes an
explanation of the process and procedures that will be utilized under this
contract.  A copy is available for contractor reference via the DTRAlink
(www.dtra.mil) by accessing Acquisition, How We Do Business.

 

2.  The CPARs shall occur annually in accordance with the schedule established
below:

 

(i)  Initial CPAR: 12 months after contract start date (date performance begins)

TBD (by PCO)

 

(ii) Interim CPAR(s) will be performed annually on the anniversary of the
contract start date according to the following schedule:

TBD (by PCO)

 

(iii) A Final CPAR will be completed upon contract termination, transfer of
program management/contract management responsibility outside of DTRA, the
delivery of the final end item on contract and/or the completion of the
performance period.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------

 

(iv) An Out-of-Cycle CPAR may be required when there is a significant change in
performance that alters the assessment in one or more evaluation area(s).  An
Out-of-Cycle CPAR is optional and shall be processed in accordance with
Attachment    

 

3.  Each CPAR shall only cover the period elapsing from the last annual CPAR. 
The final CPAR shall not be used to summarize or “roll-up” the contractor’s
performance under the entire contract.  Each annual CPAR and the final CPAR
together will comprise a total picture of contractor performance.

 

4.  At the request of the Government, a verbal, informal review of the
Contractor’s performance may be held 3-6 months before the completion of the
Interim or Final Evaluation periods.   This review entails discussing any
problems or areas of concern regarding the Contractor’s performance to date.  No
written evaluation form or other formal documentation is required for this
evaluation.  It may be conducted with the Contractor by telephone,
teleconference or face-to-face.  This is designed to offer the Contractor an
opportunity to correct known deficiencies or weaknesses prior to the formal
written evaluation.

 

5.  As set forth in DTRA CPARS policy, any disagreements between the Contractor
and the Program Manager regarding the CPAR(s) that cannot be resolved shall be
reviewed by the designated Reviewing Official prior to finalization of the CPAR.

 

6.  The policy and procedures set forth in this clause and DTRA CPARS policy are
not subject to “Disputes” as described in FAR Part 33.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JAN 2012

 

52.203-3

 

Gratuities

 

APR 1984

 

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

 

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

 

52.203-7

 

Anti-Kickback Procedures

 

OCT 2010

 

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

 

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

 

52.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

OCT 2010

 

52.203-13

 

Contractor Code of Business Ethics and Conduct

 

APR 2010

 

52.204-4

 

Printed or Copied Double-Sided on Postconsumer Fiber Content Paper

 

MAY 2011

 

52.204-7

 

System for Award Management

 

JUL 2013

 

52.204-10

 

Reporting Executive Compensation and First-Tier Subcontract Awards

 

JUL 2013

 

52.204-13

 

System for Award Management Maintenance

 

JUL 2013

 

52.209-6

 

(INVALID EFF_DT) Protecting the Government’s Interest When Subcontracting With
Contractors Debarred, Suspended, or Proposed for Debarment

 

DEC 1900

 

52.209-9

 

Updates of Publicly Available Information Regarding Responsibility Matters

 

JUL 2013

 

52.209-10

 

Prohibition on Contracting With Inverted Domestic Corporations

 

MAY 2012

 

52.210-1

 

Market Research

 

APR 2011

 

52.215-2

 

Audit and Records—Negotiation

 

OCT 2010

 

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

 

52.215-10

 

Price Reduction for Defective Certified Cost or Pricing Data

 

AUG 2011

 

52.215-12

 

Subcontractor Certified Cost or Pricing Data

 

OCT 2010

 

52.215-15

 

Pension Adjustments and Asset Reversions

 

OCT 2010

 

52.215-17

 

Waiver of Facilities Capital Cost of Money

 

OCT 1997

 

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

 

52.215-19

 

Notification of Ownership Changes

 

OCT 1997

 

52.215-21

 

Requirements for Certified Cost or Pricing Data or Information Other Than
Certified Cost or Pricing Data—Modifications

 

OCT 2010

 

52.215-23

 

Limitations on Pass-Through Charges

 

OCT 2009

 

52.216-8

 

Fixed Fee

 

JUN 2011

 

52.219-8

 

Utilization of Small Business Concerns

 

JUL 2013

 

52.219-28

 

Post-Award Small Business Program Rerepresentation

 

JUL 2013

 

52.222-3

 

Convict Labor

 

JUN 2003

 

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

 

52.222-26

 

Equal Opportunity

 

MAR 2007

 

52.222-35

 

Equal Opportunity for Veterans

 

SEP 2010

 

52.222-36

 

Affirmative Action For Workers With Disabilities

 

OCT 2010

 

52.222-37

 

Employment Reports on Veterans

 

SEP 2010

 

52.222-40

 

Notification of Employee Rights Under the National Labor Relations Act

 

DEC 2010

 

52.222-50

 

Combating Trafficking in Persons

 

FEB 2009

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

52.222-54

 

(INVALID EFF_DT) Employment Eligibility Verification

 

DEC 1900

 

52.223-6

 

Drug-Free Workplace

 

MAY 2001

 

52.223-18

 

Encouraging Contractor Policies To Ban Text Messaging While Driving

 

AUG 2011

 

52.225-13

 

Restrictions on Certain Foreign Purchases

 

JUN 2008

 

52.227-1

 

Authorization and Consent

 

DEC 2007

 

52.227-1 Alt I

 

Authorization And Consent (Dec 2007) - Alternate I

 

APR 1984

 

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

DEC 2007

 

52.227-11

 

Patent Rights—Ownership By The Contractor

 

DEC 2007

 

52.228-7

 

Insurance—Liability To Third Persons

 

MAR 1996

 

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

 

52.232-17

 

Interest

 

OCT 2010

 

52.232-22

 

Limitation Of Funds

 

APR 1984

 

52.232-23

 

Assignment Of Claims

 

JAN 1986

 

52.232-23 Alt I

 

Assignment of Claims (Jan 1986) - Alternate I

 

APR 1984

 

52.232-25

 

Prompt Payment

 

JUL 2013

 

52.232-33

 

Payment by Electronic Funds Transfer—System for Award Management

 

JUL 2013

 

52.233-1

 

Disputes

 

JUL 2002

 

52.233-1 Alt I

 

Disputes (Jul 2002) - Alternate I

 

DEC 1991

 

52.233-3

 

Protest After Award

 

AUG 1996

 

52.233-3 Alt I

 

Protest After Award (Aug 1996) - Alternate I

 

JUN 1985

 

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

 

52.242-1

 

Notice of Intent to Disallow Costs

 

APR 1984

 

52.242-3

 

Penalties for Unallowable Costs

 

MAY 2001

 

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

 

52.242-13

 

Bankruptcy

 

JUL 1995

 

52.243-2

 

Changes—Cost-Reimbursement

 

AUG 1987

 

52.243-2 Alt V

 

Changes—Cost-Reimbursement (Aug 1987) - Alternate V

 

APR 1984

 

52.244-5

 

Competition In Subcontracting

 

DEC 1996

 

52.244-6

 

Subcontracts for Commercial Items

 

JUL 2013

 

52.245-1

 

Government Property

 

APR 2012

 

52.245-9

 

Use And Charges

 

APR 2012

 

52.246-9

 

Inspection Of Research And Development (Short Form)

 

APR 1984

 

52.246-25

 

Limitation Of Liability—Services

 

FEB 1997

 

52.249-6

 

Termination (Cost Reimbursement)

 

MAY 2004

 

52.249-14

 

Excusable Delays

 

APR 1984

 

52.251-1

 

Government Supply Sources

 

APR 2012

 

52.253-1

 

Computer Generated Forms

 

JAN 1991

 

252.203-7000

 

Requirements Relating to Compensation of Former DoD Officials

 

SEP 2011

 

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2008

 

252.203-7002

 

Requirement to Inform Employees of Whistleblower Rights

 

JAN 2009

 

252.203-7003

 

Agency Office of the Inspector General

 

DEC 2012

 

252.203-7004

 

Display of Fraud Hotline Poster(s)

 

DEC 2012

 

252.204-7000

 

(INVALID EFF_DT) Disclosure Of Information

 

DEC 1900

 

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

 

252.204-7008

 

Export-Controlled Items

 

APR 2010

 

252.205-7000

 

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

 

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

DEC 2006

 

252.211-7003

 

Item Identification and Valuation

 

JUN 2013

 

252.211-7007

 

Reporting of Government-Furnished Property

 

AUG 2012

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

252.215-7000

 

Pricing Adjustments

 

DEC 2012

 

252.215-7002

 

Cost Estimating System Requirements

 

DEC 2012

 

252.222-7006

 

Restrictions on the Use of Mandatory Arbitration Agreements

 

DEC 2010

 

252.225-7004

 

Report of Intended Performance Outside the United States and Canada—Submission
after Award

 

OCT 2010

 

252.225-7006

 

Quarterly Reporting of Actual Contract Performance Outside the United States

 

OCT 2010

 

252.225-7012

 

Preference For Certain Domestic Commodities

 

FEB 2013

 

252.225-7048

 

Export-Controlled Items

 

JUN 2013

 

252.226-7001

 

Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns

 

SEP 2004

 

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

JUN 2013

 

252.227-7016

 

Rights in Bid or Proposal Information

 

JAN 2011

 

252.227-7027

 

Deferred Ordering Of Technical Data Or Computer Software

 

APR 1988

 

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

 

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

JUN 2013

 

252.227-7039

 

Patents—Reporting Of Subject Inventions

 

APR 1990

 

252.231-7000

 

Supplemental Cost Principles

 

DEC 1991

 

252.232-7010

 

Levies on Contract Payments

 

DEC 2006

 

252.235-7002

 

Animal Welfare

 

DEC 2011

 

252.235-7010

 

Acknowledgment of Support and Disclaimer

 

MAY 1995

 

252.235-7011

 

Final Scientific or Technical Report

 

NOV 2004

 

252.242-7005

 

Contractor Business Systems

 

FEB 2012

 

252.242-7006

 

Accounting System Administration

 

FEB 2012

 

252.243-7002

 

Requests for Equitable Adjustment

 

DEC 2012

 

252.244-7000

 

Subcontracts for Commercial Items

 

JUN 2013

 

252.244-7001

 

Contractor Purchasing System Administration

 

JUN 2012

 

252.245-7001

 

Tagging, Labeling, and Marking of Government-Furnished Property

 

APR 2012

 

252.245-7002

 

Reporting Loss of Government Property

 

APR 2012

 

252.245-7003

 

Contractor Property Management System Administration

 

APR 2012

 

252.245-7004

 

Reporting, Reutilization, and Disposal

 

MAY 2013

 

252.247-7023

 

Transportation of Supplies by Sea

 

JUN 2013

 

252.247-7024

 

Notification Of Transportation Of Supplies By Sea

 

MAR 2000

 

252.251-7000

 

Ordering From Government Supply Sources

 

AUG 2012

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.216-7     ALLOWABLE COST AND PAYMENT (JUN 2013)

 

(a) Invoicing.

 

(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.

 

(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request.

 

In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.

 

(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term “costs” includes only—

 

(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;

 

(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for—

 

(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made—

 

(1) In accordance with the terms and conditions of a subcontract or invoice; and

 

(2) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;

 

(B) Materials issued from the Contractor’s inventory and placed in the
production process for use on the contract;

 

(C) Direct labor;

 

(D) Direct travel;

 

(E) Other direct in-house costs; and

 

(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.

 

(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless—

 

(i) The Contractor’s practice is to make contributions to the retirement fund
quarterly or more frequently; and

 

(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor’s indirect costs for payment purposes).

 

(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.

 

(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor’s expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

 

(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.

 

(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.

 

(ii) The proposed rates shall be based on the Contractor’s actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor’s proposal.

 

(iii) An adequate indirect cost rate proposal shall include the following data
unless otherwise specified by the cognizant Federal agency official:

 

(A) Summary of all claimed indirect expense rates, including pool, base, and
calculated indirect rate.

 

(B) General and Administrative expenses (final indirect cost pool). Schedule of
claimed expenses by element of cost as identified in accounting records (Chart
of Accounts).

 

(C) Overhead expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts) for
each final indirect cost pool.

 

(D) Occupancy expenses (intermediate indirect cost pool). Schedule of claimed
expenses by element of cost as identified in accounting records (Chart of
Accounts) and expense reallocation to final indirect cost pools.

 

(E) Claimed allocation bases, by element of cost, used to distribute indirect
costs.

 

(F) Facilities capital cost of money factors computation.

 

(G) Reconciliation of books of account (i.e., General Ledger) and claimed direct
costs by major cost element.

 

(H) Schedule of direct costs by contract and subcontract and indirect expense
applied at claimed rates, as well as a subsidiary schedule of Government
participation percentages in each of the allocation base amounts.

 

(I) Schedule of cumulative direct and indirect costs claimed and billed by
contract and subcontract.

 

(J) Subcontract information. Listing of subcontracts awarded to companies for
which the contractor is the prime or upper-tier contractor (include prime and
subcontract numbers; subcontract value and award type; amount claimed during the
fiscal year; and the subcontractor name, address, and point of contact
information).

 

(K) Summary of each time-and-materials and labor-hour contract information,
including labor ategories, labor rates, hours, and amounts; direct materials;
other direct costs; and, indirect expense applied at claimed rates.

 

(L) Reconciliation of total payroll per IRS form 941 to total labor costs
distribution.

 

(M) Listing of decisions/agreements/approvals and description of
accounting/organizational changes.

 

(N) Certificate of final indirect costs (see 52.242-4, Certification of Final
Indirect Costs).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------

 

(O) Contract closing information for contracts physically completed in this
fiscal year (include contract number, period of performance, contract ceiling
amounts, contract fee computations, level of effort, and indicate if the
contract is ready to close).

 

(iv) The following supplemental information is not required to determine if a
proposal is adequate, but may be required during the audit process:

 

(A) Comparative analysis of indirect expense pools detailed by account to prior
fiscal year and budgetary data.

 

(B) General organizational information and limitation on allowability of
compensation for certain contractor personnel. See 31.205-6(p). Additional
salary reference information is available at
http://www.whitehouse.gov/omb/procurement_index_exec_comp/.

 

(C) Identification of prime contracts under which the contractor performs as a
subcontractor.

 

(D) Description of accounting system (excludes contractors required to submit a
CAS Disclosure Statement or contractors where the description of the accounting
system has not changed from the previous year’s submission).

 

(E) Procedures for identifying and excluding unallowable costs from the costs
claimed and billed (excludes contractors where the procedures have not changed
from the previous year’s submission).

 

(F) Certified financial statements and other financial data (e.g., trial
balance, compilation, review, etc.).

 

(G) Management letter from outside CPAs concerning any internal control
weaknesses.

 

(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph G) of this section.

 

(I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government.

 

(J) Annual internal audit plan of scheduled audits to be performed in the fiscal
year when the final indirect cost rate submission is made.

 

(K) Federal and State income tax returns.

 

(L) Securities and Exchange Commission 10-K annual report.

 

(M) Minutes from board of directors meetings.

 

(N) Listing of delay claims and termination claims submitted which contain costs
relating to the subject fiscal year.

 

(O) Contract briefings, which generally include a synopsis of all pertinent
contract provisions, such as: Contract type, contract amount, product or
service(s) to be provided, contract performance period, rate ceilings, advance
approval requirements, pre-contract cost allowability limitations, and billing
limitations.

 

(v) The Contractor shall update the billings on all contracts to reflect the
final settled rates and update the schedule of cumulative direct and indirect
costs claimed and billed, as required in paragraph (d)(2)(iii)(I) of this
section, within 60 days after settlement of final indirect cost rates.

 

(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

advance agreements or special terms and the applicable rates. The understanding
shall not change any monetary ceiling, contract obligation, or specific cost
allowance or disallowance provided for in this contract. The understanding is
incorporated into this contract upon execution.

 

(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.

 

(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates. The completion
invoice or voucher shall include settled subcontract amounts and rates. The
prime contractor is responsible for settling subcontractor amounts and rates
included in the completion invoice or voucher and providing status of
subcontractor audits to the contracting officer upon request.

 

(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may—

 

(A) Determine the amounts due to the Contractor under the contract; and

 

(B) Record this determination in a unilateral modification to the contract.

 

(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.

 

(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates—

 

(1) Shall be the anticipated final rates; and

 

(2) May be prospectively or retroactively revised by mutual agreement, at either
party’s request, to prevent substantial overpayment or underpayment.

 

(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.

 

(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor’s invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.

 

(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(5) of this clause,
and upon the Contractor’s compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.

 

(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver—

 

(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except—

 

(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;

 

(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and

 

(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor’s indemnification of the
Government against patent liability.

 

(End of clause)

 

52.217-9     OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

 

(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 30 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.

 

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

 

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 42 Months.

 

(End of clause)

 

52.222-2      PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)

 

(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed $0.00 or the overtime premium is paid for work —

 

(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;

 

(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;

 

(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or

 

(4) That will result in lower overall costs to the Government.

 

(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall—

 

(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;

 

(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and

 

(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.

 

(End of clause)

 

52.244-2      SUBCONTRACTS (OCT 2010)

 

(a) Definitions. As used in this clause—

 

Approved purchasing system means a Contractor’s purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).

 

Consent to subcontract means the Contracting Officer’s written consent for the
Contractor to enter into a particular subcontract.

 

Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.

 

(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.

 

(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—

 

(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or

 

(2) Is fixed-price and exceeds—

 

(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or

 

(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.

 

(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:

 

(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:

 

(i) A description of the supplies or services to be subcontracted.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

(ii) Identification of the type of subcontract to be used.

 

(iii) Identification of the proposed subcontractor.

 

(iv) The proposed subcontract price.

 

(v) The subcontractor’s current, complete, and accurate certified cost or
pricing data and Certificate of Current Cost or Pricing Data, if required by
other contract provisions.

 

(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.

 

(vii) A negotiation memorandum reflecting—

 

(A) The principal elements of the subcontract price negotiations;

 

(B) The most significant considerations controlling establishment of initial or
revised prices;

 

(C) The reason certified cost or pricing data were or were not required;

 

(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s certified cost or pricing data in determining the price
objective and in negotiating the final price;

 

(E) The extent to which it was recognized in the negotiation that the
subcontractor’s certified cost or pricing data were not accurate, complete, or
current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on the total price negotiated;

 

(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and

 

(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.

 

(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.

 

(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—

 

(1) Of the acceptability of any subcontract terms or conditions;

 

(2) Of the allowability of any cost under this contract; or

 

(3) To relieve the Contractor of any responsibility for performing this
contract.

 

(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).

 

(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.

 

(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:

 

Colorado State University

University of California at Berkeley

 

(End of clause)

 

52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

http://farsite.hill.af.mil/

 

(End of clause)

 

252.203-9005, Implementation of Contractor Code of Business Ethics and Conduct
(Dec 2008)

 

In accordance with FAR clause 52.203-13, Contractor Code of Business Ethics and
Conduct, the designated “agency Office of the Inspector General” is the DoD OIG
at the following address:

 

Office of the Inspector General

United States Department of Defense

Investigative Policy and Oversight

Contractor Disclosure Program

400 Army Navy Drive, Suite 1037

Arlington, VA 22202-4704

Toll Free Telephone: 866-429-8011

 

252.204-9004  IMPLEMENTATION OF DISCLOSURE OF INFORMATION (JUN 2007)

 

In accordance with DFARS 252.204-7000 Disclosure of Information, any information
to be released shall be submitted at least 45 days before the proposed release
date, for security and policy review.  Submit one copy to each below:

 

(a) Office of Public Affairs, DTRA/DIR/COS/PA, 8725 John J. Kingman Dr, MS 6201,
Ft Belvoir VA  22060-6201.

(b) Contracting Officer

(c) Program Manager

 

(End of Clause)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

252.245-9000  Government Property (MAY 2013)

 

(a)         In accordance with FAR 52.245-1(b), Property Management, and FAR
52.245-1(f), Contractor Plans and Systems, the Contractor shall have a system to
manage (control, use, preserve, protect, repair and maintain) Government
property in its possession.

 

(b)         The Contractor shall complete and return the applicable
attachment(s) electronically:

 

i.            Requisitioned Government-Furnished Property (RGFP) to include the
following:

 

If Non-Reimbursable:

If Reimbursable:

Item#

Item#

Description

Description

CAGE Code

$ Limit Authorized

Marking Instrument

Marking Instrument

NSN

NSN

Nomen

Nomen

Part or Indent#

Part or Indent

Quantity

Quantity

Type Designator

Unit of Measure

Unite Acquisition Cost

Use As Is

Unit of Measure

 

Use As Is

 

 

ii.         Scheduled Government-Furnished Property (SGFP) to include the
following:

 

If Serialized Items List:

If Non —Serialized Items List:

Item#

Item#

Description

Description

CAGE

CAGE

Marking Instrument

Marking Instrument

Model#

Model#

NSN

NSN

Nomen

Nomen

Part#

Part#

Part or Indent#

Part or Indent

Quantity

Quantity

Serial#

Type Designator

Type Designator

Unit Acquisition Cost

Unit Acquisition Cost

Unit of Measure

Unit of Measure

Use As Is

Use As Is

 

 

The electronic property links are as follows:

 

Requisitioned Government-Furnished Property (RGFP): 
http://www.acq.osd.mil/dpap/pdi/pc/docs/RequisitionedGovernmentFurnishedPropertyFORM.pdf

 

Scheduled Government-Furnished Property (SGFP): 
http://www.acq.osd.mil/dpap/pdi/pc/docs/ScheduledGovernmentFurnishedPropertryFORM.pdf

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

(c)          The Government Site Visits/Physical Inventory — The DTRA will
annually verify the Property in the Possession of the Contractor.  The
Contactor’s Point of Contact shall coordinate with the Program
Manager/Contracting Officer Representative or DTRA Accountable Property Officer
(APO) on prearranged site visits upon request.

 

(d)         The physical inventory report shall be validated/confirmed via
signature by both the Contractor’s Property Administrator and the DTRA’s
Government Representative (i.e. COR, APO, etc.).  Inventory discrepancies must
be reported immediately to the Contracting Officer, COR/Program Manager and
resolved by the DTRA APO.

 

(e)          Inventory Disposal Schedule — When applicable, the Contractor shall
submit the inventory disposal schedule to the DTRA Logistics Office (DTRA J4L)
for approval 45 days prior to submission of an inventory disposal schedule to
the Plant Clearance Officer.

 

(End of Clause)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

Section J - List of Documents, Exhibits and Other Attachments

 

Exhibit/Attachment Table of Contents

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

Exhibit A

 

Contract Data Requirements List (CDRL)

 

12

 

30-SEP-2013

Attachment 1

 

Statement of Work

 

11

 

29-JUN-2013

Attachment 2

 

Data Assertions Table

 

1

 

03-JUN-2013

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

Anacor Pharmaceuticals

 

Project Title: Overcoming Resistance by the Application of Boron to Ribosomal
Inhibitors

 

Statement of Work (SOW)

 

Date SOW Prepared: 29th June, 2013

 

1.0

 

Objective: [ * ]

 

 

 

2.0

 

Scope: [ * ]

 

 

 

3.0

 

Background: [ * ]

 

 

 

4.0

 

Tasks: [ * ]

 

 

 

 

Date

3rd June 2013

 

 

 

Printed Name and Title

Eric Easom, VP Neglected Disease Research

 

 

 

 

Signature

/s/ Eric Easom

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------

[g28663ko13i001.jpg]

[g28663ko13i002.jpg]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. B. EXHIBIT A C. CATEGORY: TDP __________ TM
__________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A001 2. TITLE OF DATA ITEM Meeting/
Teleconference Minutes 3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data
Acquisition Document No.) DI-ADMN-81505 5. CONTRACT REFERENCE Statement of Work
6. REQUIRING OFFICE DTRA-J9-CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY
See BLK 16 12. DATE OF FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL
PRICE Final 8. APP CODE A 9. DIST STATEMENT REQUIRED te 11. AS OF DATE N/A 13.
DATE OF SUBSEQUENT SUBMISSION N/A a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0
DTRA/J4CRC 0 1 0 16. REMARKS BLOCK 10: frequency depends on number of meetings
and Teleconferences BLOCK 12: The Contractor shall provide meeting minutes
within 7 days after all meetings/teleconferences. The minutes shall be provided
via email in Microsoft Office compatible format 15. TOTAL 0 2 0 G. PREPARED BY
rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko13i003.jpg]

[g28663ko13i004.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A002 2. TITLE OF DATA ITEM Quarterly Financial
Status Report 3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition
Document No.) DI-FNCL-80331A 5. CONTRACT REFERENCE Statement of Work 6.
REQUIRING OFFICE DTRA J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY
Quarterly 12. DATE OF FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL
PRICE Final 8. APP CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE N/A 13. DATE
OF SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1
0 DTRA/J4CRC 0 1 0 16. REMARKS BLOCKS 11-13: Submission shall be in conjunction
with the Quarterly Status Report, 30 days after the end of each Quarter. Format
as provided to contractor. 15. TOTAL 0 2 0 G. PREPARED BY rachael.owlett_co
ntractor@dtra.mil Digitally signed by rachael.owlett_contractor@dtra.mil DM:
cn=rachael.owlett_contractor@dtra.mil Date: 2013.09.30 16:23:42 -04’00’ H. DATE
30 Sept. 2013 I. APPROVED BY QIAO.GUILIN. 1291041546 Digitally signed by
QIAO.FUILIN.1291041546 DN: o=US, o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA
cn=QIAO.GULIN.1291041546 Date: 2013.10.07 12:46:26 - 04’00’ J. DATE

 

 

 

[g28663ko15i001.jpg]

[g28663ko15i002.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A003 2. TITLE OF DATA ITEM Quarterly Progress
Report 3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80555A 5. CONTRACT REFERENCE Statement of Work 6. REQUIRING OFFICE DTRA
J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY Quarterly 12. DATE OF
FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP
CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE Contact Award 13. DATE OF
SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0
DTRA/J4CRC 0 1 0 16. REMARKS The Quarterly Progress Report shall highlight the
technical progress made during the previous quarter, as well as provide
quantitative estimates of cost, performance, and schedule, by month, for the
quarter. BLOCK 12-13: After award, each report is due within 15 days after the
end of the Quarter ased on the date of contract award. This applies to Quarters
1, 2 & 3 only Quarterly Progress Reports shall be provided via email in
Microsoft Office compatible software. Government provided format. 15. TOTAL 0 2
0 G. PREPARED BY rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko15i003.jpg]

[g28663ko15i004.jpg]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A004 2. TITLE OF DATA ITEM Annual Report 3.
SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80555A 5. CONTRACT REFERENCE Statement of Work 6. REQUIRING OFFICE DTRA
J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY Annually 12. DATE OF
FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP
CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE N/A 13. DATE OF SUBSEQUENT
SUBMISSION N/A a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0 DTRA/J4CRC 0 1 0
16. REMARKS BLOCK 4: Paragraphs, subparagraphs, and line items described in
DI-MANAGEMENT-80555A may be omitted or edited for appropriateness with prior
approval from the Contracting Office. Please provide final recommended content
and format to the contracting office with the response to the fact finding
letter. BLOCK 12-13: Submission within 30 days of the anniversary date of award
per annum. In addition to the content and format requirements defined in DI
MGMT-80555A the annual report shall narrate a complete summary of the contract
execution and associated results obtained to include project results and
accomplishments, issues encountered and recommended solutions. The report shall
also address tasks that were not completed, reasons for non-completion, and a
plan to accomplish the tasks or alternative approach to accomplish project
goals, and as needed, an updated Statement of Work. Government provided format
15. TOTAL 0 2 0 G. PREPARED BY rachael.owlett_co ntractor@dtra.mil Digitally
signed by rachael.owlett_contractor@dtra.mil DM:
cn=rachael.owlett_contractor@dtra.mil Date: 2013.09.30 16:23:42 -04’00’ H. DATE
30 Sept. 2013 I. APPROVED BY QIAO.GUILIN. 1291041546 Digitally signed by
QIAO.FUILIN.1291041546 DN: o=US, o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA
cn=QIAO.GULIN.1291041546 Date: 2013.10.07 12:46:26 - 04’00’ J. DATE

 

 

[g28663ko17i001.jpg]

[g28663ko17i002.jpg]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A005 2. TITLE OF DATA ITEM Final Report 3.
SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80555A 5. CONTRACT REFERENCE Statement of Work 6. REQUIRING OFFICE DTRA
J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY One Time 12. DATE OF
FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP
CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE See BLK 16 13. DATE OF
SUBSEQUENT SUBMISSION N/A a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0
DTRA/J4CRC 0 1 0 DTRA-DTRIAC DTIC 0 1 0 16. REMARKS BLOCK 4: Paragraphs,
subparagraphs, and line items described in DI-MANAGEMENT-80555A may be omitted
or edited for appropriateness with prior approval from the Contracting Office.
Please provide final recommended content and format to the contracting office
with the response to the fact finding letter. BLOCK 12: 90 Days after end of
Period of Performance (PoP), per the below schedule. - The Contractor shall
submit a Draft Final Report by the 30th calendar day following the end of the
contract PoP. - DTRA shall provide comments to the Contractor by the 30th
calendar day following receipt of the Contractor’s Draft Final Report. - The
Contractor shall submit the Final Report on the 30th calendar day after receipt
of DTRA’s comments to the draft. A Final Report shall be prepared at the end of
the effort. A Final report shall be provided whether any or all of the contract
options are exercised. This report takes the place of the last quarterly or
annual report due. (A Financial report is still required.) The report shall be
in the government provided format and narrate a complete summary of the contract
execution and associated results obtained. The narration will include
outstanding problems and their potential solution, and problems solved during
the course of the year, along with the solution to the solved problems. The
report shall demonstrate how the Technology Readiness Level (TRL) has been
advanced. The report submission shall be provided via email in Microsoft Office
or PDF compatible software. 15. TOTAL 0 3 0 G. PREPARED BY rachael.owlett_co
ntractor@dtra.mil Digitally signed by rachael.owlett_contractor@dtra.mil DM:
cn=rachael.owlett_contractor@dtra.mil Date: 2013.09.30 16:23:42 -04’00’ H. DATE
30 Sept. 2013 I. APPROVED BY QIAO.GUILIN. 1291041546 Digitally signed by
QIAO.FUILIN.1291041546 DN: o=US, o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA
cn=QIAO.GULIN.1291041546 Date: 2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko17i003.jpg]

[g28663ko17i004.jpg]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A006 2. TITLE OF DATA ITEM Master Government
Property – Physical Inventory 3. SUBTITLE GFP, GFE, GFM, and Contractor Acquired
Property 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80441 5. CONTRACT REFERENCE Statement of Work 6. REQUIRING OFFICE DTRA
J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY See BLK 16 12. DATE OF
FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP
CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE See BLK 16 13. DATE OF
SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0
DTRA/J4CRC 0 1 0 DTRA/J4LMM 0 1 0 DTRA/J8CK 0 1 0 Office of Naval Research 0 1 0
16. REMARKS BLOCK 10: Quarterly, in conjunction with the Quarterly Report BLOCK
11: Award of Contract/Task Order BLOCK 12: 15 working days after the end of the
first quarter of performance BLOCK 13: 15 working days after the end of the
quarter During performance of the contract, the contractor may purchase material
or equipment using government funds [Contractor Acquired Property (CAP)] if
approved by the Procurement Contracting Officer (PCO). The contractor shall
perform, record, and disclose physical inventory results of all CAP in the
contractor’s possession. In addition, the contractor shall use the forms below
to document schedule property purchases and purchases made in accordance with
FAR 52.251-1. 1) Schedule Government Furnished Property Form: For any equipment
the contractor plans to purchase, the contractor shall fill out Link A (Schedule
Government Furnished Property Form) and distribute in accordance with the
timelines established in Blocks 10, 11, 12 and 13. 2) Requisitioned Government
Furnished Property Form: For any equipment the contractor plans to purchase in
accordance with FAR 52.251-1, the contractor shall fill out Link B
(Requisitioned Government Furnished Property Form), and distribute in accordance
with the timelines established in Blocks 10, 11, 12 and 13. Link A:
http://www.acq.osd.mil/dpap/pdi/pc/docs/ScheduledGovernmentFurnishedProperty
-VERSION1.4_distributed_.pdf Link B:
http://www.acq.osd.mil/dpap/pdi/pc/docs/RequisitionedGovernmentFurnishedProp
erty-VERSION1.3_distributed_0005.pdf 15. TOTAL 0 5 0 G. PREPARED BY
rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 

 

[g28663ko19i001.jpg]

[g28663ko19i002.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A007 2. TITLE OF DATA ITEM Patents – Reporting
of Subject Inventions 3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition
Document No.) DI-MGMT-80711A 5. CONTRACT REFERENCE N/A 6. REQUIRING OFFICE DTRA
J9 CBM 14. DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY See BLK 16 12. DATE OF
FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP
CODE A 9. DIST STATEMENT REQUIRED 11. AS OF DATE See BLK 16 13. DATE OF
SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0
DTRA/J4CRC 0 1 0 16. REMARKS Invention Disclosures/Patents – Subject Inventions
Disclosures and Reports in accordance with either DFARS 252.227-7039 (Patents –
Reporting of Subject Inventions)/FAR 52.227-11 (Patent Rights – Ownership by the
Contractor) or DFARS 2523.227-7038 (Patent Rights – Ownership by the Contractor
(Large Business): (1) Provide copies of invention disclosures for subject
inventions within 20 months of an employee inventor reporting a subject
invention to the Contractor (or, for large businesses, within 6 months after the
Contractor first becomes aware that a subject invention has been made, whichever
is earlier); (2) submit DD Form 882 every 12 months from the date of the
contract aware, even if no inventions are made during that period; (3) submit DD
Form 882 in a final report, even if no inventions are made during the contract
term; (4) submit a written statement of Contractor’s election whether or not to
retain ownership in a subject invention within 2 years of providing the
invention disclosure, or, if any publication, on sale or public use of the
subject invention has initiated the 1-year statutory period during which valid
patent protection can be obtained in the United States, not later than 60 days
prior to the end of the statutory period; (5) provide a copy of either a filed
provisional or a filed nonprovisional patent application on an elected subject
invention within 1 year after the election of title of the subject invention, or
within the 1-year statutory period if it has been initiated, with an
acknowledgment of government rights in the specification as identified at 37
C.F.R. § 401.14(f)(4), (6) provide a copy of a filed nonprovisional patent
application on an elected subject invention within 10 months after filing the
provisional patent application on the elected subject invention; and (7) provide
for every subject invention upon which a patent application has been filed or a
patent issued, a nonexclusive, nontransferable, irrevocable, paid-up license to
the Government to practice, or have practiced for or on its behalf, the subject
invention throughout the world, and an irrevocable power to inspect and make
copies of the patent application file. 15. TOTAL 0 2 0 G. PREPARED BY
rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko19i003.jpg]

[g28663ko19i004.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A008 2. TITLE OF DATA ITEM Regulatory Approvals
and Technical Data Packages 3. SUBTITLE Submission Report (Regulatory Appr.
Docs) 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.) See BLK 16 5.
CONTRACT REFERENCE SOW 6. REQUIRING OFFICE DTRA J9 CBM 14. DISTRIBUTION 7. DD
250 REQ LT 10. FREQUENCY See BLK 16 12. DATE OF FIRST SUBMISSION See BLK 16 b.
COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP CODE A 9. DIST STATEMENT REQUIRED
11. AS OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE
Draft Reg Repro DTRA/J9CBM 0 1 0 DTRA/J4CRC 0 1 0 16. REMARKS The Contractor is
responsible for submitting pre-IND, IND, and/or pre-EUA to the FDA. Contractor
will provide the Government copies of all technical data generated by the
Contractor prior to and during performance of contract necessary to pursue FDA
approval of pre-IND, IND, or pre-EUA and notify the Government of FDA decisions.
All written communications to and/or from the FDA will be provided to the
Government. BLOCK 4: For reporting of all written communications to and/or from
the FDA the Contractor shall use DI-ADMIN-81505 as a basis for format and
content for reporting meeting and teleconference minutes. There are no format
requirements for emails traffic. The contractor will submit all pre-IND, IND,
and/or pre-EUA report submission to the Contracting Officer’s Representative
(COR) in the applicable FDA format. BLOCK 10, 12-13: The Contractor will report
all written communications to and/or from the FDA as it takes place. The
Contractor will courtesy copy the COR on all email traffic to the FDA and will
forward all emails received from the FDA to the COR. Meeting minutes will be
forwarded to the COR within 7 days of the meeting or teleconference. Reporting
the submission of pre-IND, IND, and/or pre-EUA to the Government will be
congruent with filing with the FDA. The report submission shall be provided via
email in Microsoft Office or PDF compatible format. Government review/approval
will not impede submission of documents to FDA by Contractor. 15. TOTAL 0 2 0 G.
PREPARED BY rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 

[g28663ko21i001.jpg]

[g28663ko21i002.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A009 2. TITLE OF DATA ITEM Expenditure Forecast
3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-81468 5. CONTRACT REFERENCE SOW 6. REQUIRING OFFICE DTRA J9 CBM 14.
DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY See BLK 16 12. DATE OF FIRST
SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP CODE A 9.
DIST STATEMENT REQUIRED 11. AS OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION See
BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0 DTRA/J4CRC 0 1 0 16.
REMARKS BLOCK 10-13: First submission within 30 days after award. Subsequent
update reports due within 30 days after the end of the Fiscal year. An updated
forecast shall be submitted within 30 days of any contractual modifications that
change the period of performance or the cost of the contract. Report shall
forecast by month and shall include both the monthly planned accrual, as well
as, the cumulative total. Contractor shall us Microsoft Excel compatible
software. 15. TOTAL 0 2 0 G. PREPARED BY rachael.owlett_co ntractor@dtra.mil
Digitally signed by rachael.owlett_contractor@dtra.mil DM:
cn=rachael.owlett_contractor@dtra.mil Date: 2013.09.30 16:23:42 -04’00’ H. DATE
30 Sept. 2013 I. APPROVED BY QIAO.GUILIN. 1291041546 Digitally signed by
QIAO.FUILIN.1291041546 DN: o=US, o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA
cn=QIAO.GULIN.1291041546 Date: 2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko21i003.jpg]

[g28663ko21i004.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. N/A B. EXHIBIT A C. CATEGORY: TDP __________
TM __________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A010 2. TITLE OF DATA ITEM Miscellaneous Data
Submissions 3. SUBTITLE 17. PRICE GROUP 4. AUTHORITY (Data Acquisition Document
No.) N/A 5. CONTRACT REFERENCE SOW 6. REQUIRING OFFICE DTRA J9 CBM 14.
DISTRIBUTION 7. DD 250 REQ LT 10. FREQUENCY See BLK 16 12. DATE OF FIRST
SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE Final 8. APP CODE A 9.
DIST STATEMENT REQUIRED 11. AS OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION See
BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 0 1 0 DTRA/J4CRC 0 1 0 16.
REMARKS Required submissions include Point Papers, Briefings, TPP, PDP, ACURO
Approvals, HROB Approvals, Technical Presentations and Publications. Also any
formal technical reports that have been prepared for eventual submission to FDA
or other regulatory agencies. This is to include reports on Pharmaceutical
Development, Manufacturing Development, Manufacturing Validation, Analytical
Development and Validation, Drug Substance and Product Stability and the like.
Performer will also submit completed batch records, certificates of analysis and
the like. Unless format provided, contractor format is acceptable. Deliverables
shall be Microsoft Office or PDF compatible. 15. TOTAL 0 2 0 G. PREPARED BY
rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 

 

[g28663ko23i001.jpg]

[g28663ko23i002.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. 1 B. EXHIBIT 0 C. CATEGORY: TDP __________ TM
__________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A011 2. TITLE OF DATA ITEM DURC (Dual Use
Research of Concern) Status Reporting 3. SUBTITLE Bi-Annual Status Reporting 17.
PRICE GROUP 4. AUTHORITY (Data Acquisition Document No.) Contract 5. CONTRACT
REFERENCE SOW 6. REQUIRING OFFICE DTRA J9 CBM 14. DISTRIBUTION 7. DD 250 REQ No
10. FREQUENCY Biannually 12. DATE OF FIRST SUBMISSION See BLK 16 b. COPIES 18.
ESTIMATED TOTAL PRICE Final 8. APP CODE N/A 9. DIST STATEMENT REQUIRED C 11. AS
OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg
Repro DTRA/J9CBM 0 1 0 DTRA/J4CRC 0 1 0 DTRA-J9CBJDCO 0 1 0 DTRA-DTRIACDTIC 0 1
0 16. REMARKS -Date of First Submission: 30 DAC (Calendar days after contract
award) -Contractor format is acceptable. Content shall address key DURC issues
identified in SOW. Performer signatures on each submittal certifies their
understanding of DURC compliance requirements and status as reported in this
CDRL. -Mark reports Distribution statement C. Distribution authorized to U.S.
Government agencies and their contractors. -All submittals should be sent
electronically. DTRA JDCO submittal can be sent electronically to JDCO@dtra.mil
(DTRA J9CB/JSTO) -Bi-annual submittals required, due approximately every 1 NOV
and 1 JUNE 15. TOTAL 0 4 0 G. PREPARED BY rachael.owlett_co ntractor@dtra.mil
Digitally signed by rachael.owlett_contractor@dtra.mil DM:
cn=rachael.owlett_contractor@dtra.mil Date: 2013.09.30 16:23:42 -04’00’ H. DATE
30 Sept. 2013 I. APPROVED BY QIAO.GUILIN. 1291041546 Digitally signed by
QIAO.FUILIN.1291041546 DN: o=US, o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA
cn=QIAO.GULIN.1291041546 Date: 2013.10.07 12:46:26 - 04’00’ J. DATE

 


[g28663ko23i003.jpg]

[g28663ko23i004.jpg]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No.
0704-0188 The public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense. Executive Services and Communications Directorate (0704-0188).
Respondents should be aware that notwithstanding any other provision of law, no
person shall be subject to any penalty for failing to comply with a collection
of information if it does not display a currently valid OBM control number.
Please do not return your form to the above organization. Send completed form to
the Government Issuing Contracting Officer for the Contract/PR No. listed in
Block E. A. CONTRACT LINE ITEM NO. 1 B. EXHIBIT 0 C. CATEGORY: TDP __________ TM
__________ OTHER Management D. SYSTEM/ITEM Overcoming Resistance by the
Application E. CONTRACT/PR NO. HDTRA1-14-C-0003 F. CONTRACTOR Anacor
Pharmaceuticals 1. DATA ITEM NO. A012 2. TITLE OF DATA ITEM DURC Risk Mitigation
Plan 3. SUBTITLE Risk Mitigation Plan 17. PRICE GROUP 4. AUTHORITY (Data
Acquisition Document No.) Contract 5. CONTRACT REFERENCE SOW 6. REQUIRING OFFICE
DTRA J9 CBM 14. DISTRIBUTION 7. DD 250 REQ No 10. FREQUENCY One Time/As Needed
12. DATE OF FIRST SUBMISSION See BLK 16 b. COPIES 18. ESTIMATED TOTAL PRICE
Final 8. APP CODE N/A 9. DIST STATEMENT REQUIRED C 11. AS OF DATE N/A 13. DATE
OF SUBSEQUENT SUBMISSION See BLK 16 a. ADDRESSEE Draft Reg Repro DTRA/J9CBM 1 1
0 DTRA/J4CRC 1 1 0 DTRA-J9CBJDCO 0 1 0 DTRA-DTRIACDTIC 0 1 0 16. REMARKS - Date
of First Submission: 90 days after contract award - Contractor format is
acceptable. Content shall address key issues outlined in DURC SOW paragraph,
additional clarification available from COTR - Mark reports Distribution
statement C. Distribution authorized to U.S. Government agencies and their
contractors. - All submittals should be sent electronically. DTRA JDCO submittal
can be sent electronically to JDCO@dtra.mil (DTRA J9CB/JSTO) - Submit DRAFT for
government review. Update to final 15 days after receiving government comments
on Draft. - CDRL due no later than 90 DAC, but earlier is acceptable. No work on
DURC related activities can begin until a DURC Risk Mitigation Plan is finalized
and approved. - To ensure DURC Mitigation Plan is accurate, submit updates as
needed to maintain accuracy throughout duration of contract. 15. TOTAL 2 4 0 G.
PREPARED BY rachael.owlett_co ntractor@dtra.mil Digitally signed by
rachael.owlett_contractor@dtra.mil DM: cn=rachael.owlett_contractor@dtra.mil
Date: 2013.09.30 16:23:42 -04’00’ H. DATE 30 Sept. 2013 I. APPROVED BY
QIAO.GUILIN. 1291041546 Digitally signed by QIAO.FUILIN.1291041546 DN: o=US,
o=U.S. Government, ou=OoO, ou=PKI, ou=DTRA cn=QIAO.GULIN.1291041546 Date:
2013.10.07 12:46:26 - 04’00’ J. DATE

 

 
